—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered August 21, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations (see, People v Prochilo, 41 NY2d 759, 761). Concur — Milonas, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.